RESOLUCIÓN
Al amparo del poder inherente del Tribunal Supremo para regular la admisión al ejercicio de la práctica de la abogacía y la notaría, y conforme a lo dispuesto en la Regla 15(15.4) del Reglamento para la Admisión de Aspirantes al Ejercicio de la Abogacía y la Notaría de 1998 (4 L.P.R.A. Ap. XVII-B), se enmienda la Regla 2(2.5.4)(b), la cual dis-pondrá como sigue:
Regla 2 — ...
(2.5.4)...
(b)... Se asignará a cada aspirante un número de identifi-cación y se le informará éste con anticipación a la fecha del examen. Antes de comenzar cada período de examen, el aspi-rante deberá ocupar el asiento asignado en el recinto del exa-men, marcado con su número de identificación. Se entregará a cada aspirante una libreta por pregunta, para su uso en cada período de discusión. Deberá devolverla al concluir cada pe-riodo de discusión. Cada libreta tendrá en la cubierta un nú-mero arábigo, que corresponderá al número de identificación del aspirante. Las libretas tendrán, además, en la cubierta un número romano que corresponderá al período de examen.
*465La Junta podrá permitir que el aspirante conteste las pre-guntas de discusión en una computadora, sujeto al programa y el procedimiento aprobados para ello. En tal caso, antes de comenzar a contestar, el aspirante registrará su número de identificación e indicará el periodo de examen corres-pondiente.
Al concluir los exámenes, el Presidente, con la asistencia del Director Ejecutivo y del personal que éstos designen, des-prenderá de la cubierta de cada libreta de contestaciones la parte que contiene el número de identificación y marcará cada una con otro número, que se conocerá como número clave. En la eventualidad de que las contestaciones hayan sido redacta-das en computadora, dichas contestaciones se imprimirán con el número de identificación en su cubierta, de forma tal que se pueda realizar el proceso antes mencionado. Esta impresión constituirá la libreta de contestación del aspirante...
Esta enmienda entrará en vigor inmediatamente.

Publíquese.

Lo acordó el Tribunal y lo certifica la Secretaria del Tribunal Supremo.
(.Fdo.) Aida Ileana Oquendo Graulau Secretaria del Tribunal Supremo